 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDARA Services,Inc. and District Lodge 67, Interna-tional - Association ofMachinists and ^ AerospaceWorkers,AFL-CIO,Petitioner.Case 5-RC-9243October 23, 1975DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn_ April 10, 1975, the Regional Director forRegion 5 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundthat it would effectuate the purposes of the Act toassert jurisdiction over the Employer herein. There-after, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds that, ` in asserting jurisdic-tion,he departed -from officially reported Boardprecedent and made findings of fact which areclearly erroneous on the record.By telegraphic order dated May 15, 1975, theBoard granted the request for review and stayed theelection pending decision on review. Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Employer's brief on review, and makesthe following findings:The Employer, a Delaware corporation, is custom-arily engaged in the nationwide distribution and saleof food and related services. In October 1974, theEmployer contracted with Prince George's County,Maryland, an exempt employer within the meaningof Section 2(2) of the Act, to provide automotive fleetmaintenance services for approximately one-half ofthe county's 3,300 to 3,400 vehicles.' To discharge itscontractual obligation, the Employer currently oper-ates threemaintenance facilities in Brentwood,IA separate unit of the Employer known as "Prince George's CountyFleetManagement" performs the services provided for under the contract.2The Employer states in its brief on review that subsequent to theRegionalDirector'sDecision and Direction of Election herein, a fourthfacilityhas beenopened, pursuant to a decision of the county, in CollegePark, Maryland.3 In view of our holding herein, we find it unnecessary to pass on theissueof whetherthe servicesprovided by the Employer are intimatelyconnectedwith the exempted operations of the county.4 The contract, or operating agreement, consists of three separatedocuments: the invitation to bid, the request for proposal; and the contractfor automotive fleet management and maintenance services. The latterdocumentincorporates by reference the former two documents.5The contractrequiresthe Employer to operate two shifts from 7 a.m. to221 NLRB No. 16Forestville,and Marlow Heights, Maryland.2 TheEmployer's maintenance functions range from gener-alvehiclepreventativemaintenance to extensiveautomotivemechanical repairs.The county alsomaintains its own similar but separate garagefacilitiesin the county where it uses its ownemployees.The Regional Director, while noting that, throughthe contract; the county had reserved a degree ofcontrolover the Employer and its operations,concluded that the Employer retained basic controlover the wages, hours, and working,conditions of itsemployees and it could therefore negotiate a collec-tive-bargaining agreement.The 'Regional Directoralso concluded that the work of the Employer wasnot intimately connected with the exempt operationsof the county.The Employer contends that the Board should notassert jurisdictionherebecause the Employer'soperations are intimately related to essential countyfunctions and because the county, through contractand in practice, retains substantial control over theEmployer's operations and labor relations. For thereasons stated hereinafter, we agree that the countypossesses and exercises substantial control over thelabor relations of the Employer, rendering it impossi-ble for the Employer to bargain effectively with anyunion concerning wages, hours, and other conditionsof employment.3An examination of the contract 4 between theEmployer and the county clearly indicates the broadcontrol that the county maintains over the Employ-er's labor relations. Thus, the contract dictates,interalia,the hours that the Employer must remainopen; 5 the various classifications of employees andthe number of employees in each classification; 6 thewage rate applicable to each classification of employ-ee; 7 the various records, reports, and insurancewhich the Employer must maintain; the number offacilitieswhich the Employer must operate andcertain specifications thereof; 8 the manner in which3:30 p.m. and 3.30 p.m. to 12 midnight and to provide certain off-houremergency services.6The contract provides that, once the initial staffing configuration hasbeen realized, the county must approve any reduction or additions.4The contract provides that "the wage rate paid by the contractor toeach employee shall be approved in advance by the contracting officer."Further, the proposal submitted by the Employer provides a specificmaximum wage rate for each classification of employee The Employer maynot pay wages above this maximum limit without prior approval from thecounty.3The contract provides that "site location, site configuration, and shoplayout" shall be subject to prior county approval. The facility specificationsprovided for in the contract relate to size, lighting, storage space, etc. ARA SERVICES, INC.65the Employer is to obtain parts and supplies; 9 thevariousmaintenance and repair programs that theEmployer, is required to establish; 10 the holidays,vacations, and other benefits that the Employer maygive;11 the method under which the Employer is tobe compensated; and, that "the extent and characterof the work to be done by the contractor shall besubject tothe generalcontrol and approval of thecontracting officer [county]." The contract furtherrequires that the Employer develop an affirmativeaction program that meets county approval, and givepreferential treatment to county residents applyingfor jobs;12 all subcontractors used by the Employermust be previously approved by the county; thecounty must be given access to all the Employer'spersonnel,books, records, correspondence, receipts,vouchers,etc.;the county approve all repairs costing$100 or more; all overtime be previously approvedby the county;13 and all facilities be used exclusivelyfor county vehicle repair and maintenance. Finally,pursuant to the contract, the county reserves thefollowing rights: to request the dismissal of employ-ees "whoseperformance or actions are obviouslydetrimental to the program";14 to approve employ-ees before they are hired by the Employer; 1-9 topurchase the equipment and vehicles of the Employ-er upon termination of the contract by the county forconvenienceor nonrenewal of the contract; and tomake unannounced on-site inspections of the Em-ployer's facilities at such times and at such frequencyas the county deems necessary.In addition to the foregoing, there are several otherfactors which reveal the broad extent to which thecounty is involved in the Employer's operations. Thetelephones at the Employer's facilities are tied intothe county switchboard and the Employer, likecounty offices, has a designatedextensionnumber.The record also reveals that the Employer's facilities9The contract provides that, where possible, the Employer mustrequisition parts or supplies from the county.Where this cannot be done,the Employer is required to obtain parts or supplies from suppliers whichhave been approved by the county.10For example, the contract specifies the different services which mustbe included under the preventative maintenance program required underthe contract.The contract also requires the Employer to establish,subject tocounty approval,a system of, priorities for servicing public safety vehicles.11The Employer's district manager,Eshelman, testified that the countyand the Employer had agreed upon a benefits plan and that the Employercould not change its' holidays,vacations,or other benefits without priorapproval from the county. With respect to holidays, the contract provides."no holidays may be' observed by the contractor which do not conform tothe County's designated holiday schedule."12The contract states that the county's goal is to have 80 percent of thework force comprised of local labor.13Eshelman described,anemergency situation where he was required toseek authorization from the county's chief of vehicle maintenance andmanagement,William Banwarth,before he could authorize 2 hours ofovertimefortwo employees.14Eshelman testified that one employee and a supervisor weredischarged,at the direction of the county.15The'contractprovides that "prior to assigning any contractoremployee to perform servicesfor the County,the contractor shall obtain theare held out to the public as county facilities.16 TheEmployer, like county offices, uses the county's mailcourier service and receives county memorandumsand newsletters.In practice, the county provides direct supervisionof the Employer's operations through its chief ofvehiclemaintenance and management,WilliamBanwarth: Banwarth, who maintains a desk at one ofthe Employer's facilities, testified that he spendsapproximately 15-18 hours per week at the Employ-er's facilities. In addition, he stated that he visits thefacilitiesduring the evenings and weekends. Ban-warth testified that he is responsible for making surethat there is absolute contract compliance and thathe checks the Employer's payroll records to makesure that the county is getting every "nickles worth"of service that it is paying for. In this regard,Banwarth testified that if he observed an excess ofmanpower over available work at any of theEmployer's facilities he would inform the Employer'sproject manager to correct the situation.17 Banwarthstated that, while the county had no other inspectorson the job, he received feedback from countyagencies whose vehicles were serviced by the Em-ployer. Banwarth stated that on the basis of thisfeedback he would direct the Employer to eitherimplement or change operating procedures. Forinstance, the record reveals that Banwarth hasdirected the Employer, pursuant to written memo-randums, to implement procedures regarding off-hour repairs for emergency vehicles, security ofcounty assets, inspections of finished repairs, installa-tion of service stickers on serviced vehicles, and theinstallation of new rather than usedtires on certainvehicles.'8In sum, there is no doubt from this record that thecounty exercises substantial and extensive controlover the labor relations of the Employer, and is acontractingofficer's [county ] approvalof suchemployee tobe so assigned.Similarly, thecontinuing assignmentof suchemployees shall be subject toCounty approval." Eshelman explained that the Employer may initially hirethe fullcomplementof employeesprovided for under the contract subjectonly to county approvalwithin a30-day probationaryperiod.However,once the full complementhas been hired,the county is required to give priorapprovalto either replacements or additional employees. Eshelman alsostated that, pursuantto the county's request, the countyis now involved inthe interviewing and hiringprocess forsupervisors andmanagerialpersonnel.16An exhibit in the recordreveals thatthe Employer's service vehiclesand facilities are marked with the county's seal.The signs onthe facilitiesread "Prince George's County Central VehicleMaintenanceFacility-Managed by Office ofCentral Services-Division of Vehicle Maintenanceand Management."17 In a letterto the Employer's project manager,Banwarth explainedthat on one eveninghe hadobserved certain mechanics standing aroundwhile a shopforeman was sitting at a desk reading a book.He furtherexplained that hetold the foreman to directthe mechanic's activities tomore productive endeavorseven though there were no vehicles to work onat that time.18Thesememorandums also provide methods for implementing theseprocedures. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDjoint employer with it of the Employer's employees.We conclude that the Employer shares the statutoryexemption enjoyed by Prince George's County,Maryland, and that we are precluded from assertingjurisdiction here.19 Accordingly, we shall dismiss thepetition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.19HerbertHarvey, Inc.,171NLRB 238 (1968). Compare:CurrentConrtrucpon Corp.,209 NLRB 718 (1974).